

Exhibit 10.3


[EXECUTION COPY]


 
GUARANTY AGREEMENT
 
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to RADIOSHACK CORPORATION, a Delaware
corporation (the “Borrower”) by (a) BANK OF AMERICA, N.A., as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”) for
itself and the other Secured Parties (as defined in the Credit Agreement
referred to below), including the lenders (the “Lenders”) from time to time
party to that certain Credit Agreement, dated as of January 4, 2011 (as amended,
restated, supplemented and otherwise modified and in effect from time to time,
the “Credit Agreement”), by, among others, the Borrower, the Facility Guarantors
(as defined therein), the Lenders and the Administrative Agent and (b) the other
Secured Parties, each of the undersigned (whether one or more, collectively
referred to herein as the “Guarantor”, and if more than one jointly and
severally) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) to the Administrative Agent, for the benefit of itself and
the other Secured Parties, pursuant to this Guaranty Agreement (this
“Guaranty”), as follows:
 
1. Definitions.  The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meaning provided therefor in
the Credit Agreement.
 
2. Guaranty.  The Guarantor hereby absolutely and unconditionally, and jointly
and severally, guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, any and all existing and future Obligations, including all
renewals, extensions, amendments, refinancings and other modifications thereof,
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against the Guarantor or the Borrower under
the Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s and the other Secured Parties’ books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing (other than payment or performance).
 
 
1

--------------------------------------------------------------------------------

 
3.  No Setoff or Deductions; Taxes; Payments.  The Guarantor represents and
warrants that it is organized and resident in the United States of America.  The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding.  If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of any Secured Party) is imposed upon the
Guarantor with respect to any amount payable by it hereunder, the Guarantor will
pay to the Administrative Agent for the benefit of the Secured Parties, on the
date on which such amount is due and payable hereunder, such additional amount
in Dollars as shall be necessary to enable the Secured Parties to receive the
same net amount which the Secured Parties would have received on such due date
had no such obligation been imposed upon the Guarantor.  The Guarantor will
deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Guarantor hereunder.  The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
4.  Rights of the Administrative Agent and the other Secured Parties.  The
Guarantor consents and agrees that the Administrative Agent and the other
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the other
Secured Parties in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, the
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.
 
5.  Certain Waivers.  The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Loan Party, or the cessation from any
cause whatsoever (including any act or omission of the Administrative Agent or
any other Secured Party) of the liability of any Loan Party; (b) any defense
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Administrative Agent or any other Secured Party to proceed against
any other Loan Party, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the Administrative Agent’s or any
other Secured Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any other Secured Party; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties
(other than payment or performance).  The Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
 
 
2

--------------------------------------------------------------------------------

 
6. Additional Waivers.
 
(a) The Guaranteed Obligations are the joint and several obligation of each
Guarantor.  To the fullest extent permitted by Applicable Law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Guarantor under the provisions of this Guaranty, any
other Loan Document or under Applicable Law, (ii) any rescission, waiver,
amendment or modification of, or any release of any Guarantor from, any of the
terms or provisions of, this Guaranty or any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent or
any other Credit Party.
 
(b) To the fullest extent permitted by Applicable Law, the obligations of each
Guarantor to pay the Guaranteed Obligations in full hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Guaranteed Obligations and the
termination of all Commitments under any Loan Document), including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations or otherwise. Without
limiting the generality of the foregoing, to the fullest extent permitted by
Applicable Law, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Guaranty, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the payment in full in cash of all the Guaranteed Obligations and
the termination of all Commitments under any Loan Document).
 
(c) To the fullest extent permitted by Applicable Law, each Guarantor waives any
defense based on or arising out of any defense of any other Guarantor or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Guarantor,
other than the payment in full in cash of all the Guaranteed Obligations and the
termination of all Commitments under any Loan Document. To the fullest extent
permitted by Applicable Law, the Administrative Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any other Guarantor,
or exercise any other right or remedy available to them against any other
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent that all the Guaranteed Obligations
have been indefeasibly paid in full in cash and performed in full after the
termination of Commitments to any Guarantor under any Loan Document.  Pursuant
to, and to the fullest extent permitted by, Applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any security.  To the fullest extent
permitted by Applicable Law, each Guarantor waives any and all suretyship
defenses.
 
 
3

--------------------------------------------------------------------------------

 
(d) Upon payment by any Guarantor of any Guaranteed Obligations, all rights of
such Guarantor against any other Guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Guaranteed Obligations (other than contingent
indemnity obligations for then unasserted claims) and the termination of all
Commitments to any Guarantor under any Loan Document.  If any amount shall
erroneously be paid to any Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Guarantor, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of this Guaranty and the
other Loan Documents.  Subject to the foregoing, to the extent that any
Guarantor shall, under this Guaranty as a joint and several obligor, repay any
of the Guaranteed Obligations constituting Loans made to another Guarantor
hereunder (an “Accommodation Payment”), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Guarantor in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Loan Parties.  As of any date of
determination, the “Allocable Amount” of each Guarantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Guarantor hereunder without (i) rendering such Guarantor
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (ii) leaving such Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (iii)
leaving such Guarantor unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or
Section 5 of the UFCA.
 
(e) Each Guarantor hereby agrees that the Credit Parties shall have no duty to
inform any Guarantor of any information pertaining to the business, affairs,
finances, or financial condition of any other Guarantor, or pertaining to the
ability of any other Guarantor to perform its Guaranteed Obligations under the
Loan Documents, even if such information is adverse, and even if such
information might influence the decision of another Guarantor to continue to be
jointly and severally liable for, or to provide Collateral for, the Guaranteed
Obligations of any other Guarantor. To the fullest extent permitted by
applicable law, each Guarantor hereby expressly waives any duty of the Credit
Parties to inform any Guarantor of any such information.
 
 
4

--------------------------------------------------------------------------------

 
7.  Obligations Independent.  The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Loan Party or any other person or entity is joined as a
party.
 
8.  Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated.  If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent for the benefit of the
Secured Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
 
9.  Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or the Administrative Agent or any other Secured Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or any other Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
 
10.  Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Administrative Agent or any
other Secured Party or resulting from the Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations.  If the Administrative Agent so requests, any such obligation or
indebtedness of the Borrower to the Guarantor shall be enforced and performance
received by the Guarantor as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Administrative Agent for the benefit of the
Secured Parties on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.
 
 
5

--------------------------------------------------------------------------------

 
11.  Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.
 
12.  Expenses.  The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Administrative Agent’s and other the Secured Parties’ rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Administrative Agent and the other Secured Parties in any proceeding any
Debtor Relief Laws.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
13.  Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor.  No failure by the Administrative Agent
or any other Secured Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Administrative
Agent and the Guarantor in writing, this Guaranty is not intended to supersede
or otherwise affect any other guaranty now or hereafter given by the Guarantor
for the benefit of the Administrative Agent or any other Secured Party or any
term or provision thereof.
 
14.  Condition of Borrower.  The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Administrative Agent and the other
Secured Parties have no duty, and the Guarantor is not relying on the
Administrative Agent and the other Secured Parties at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Administrative Agent and the other Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
 
15.  Setoff.  If and to the extent any payment is not made when due hereunder,
the Administrative Agent or any other Secured Party may setoff and charge from
time to time any amount so due against any or all of the Guarantor’s accounts or
deposits with the Administrative Agent or any other Secured Party.
 
 
6

--------------------------------------------------------------------------------

 
16.  Indemnification and Survival.  Without limitation on any other obligations
of the Guarantor or remedies of the Administrative Agent and the other Secured
Parties under this Guaranty, the Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and the other Secured Parties from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Administrative
Agent or any other Secured Party in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
17.  GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent, the other Secured Parties and
their successors and assigns and the Administrative Agent and the other Secured
Parties may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  The Guarantor
hereby irrevocably (i) submits to the non-exclusive jurisdiction of any United
States Federal or State court sitting in New York, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by the Administrative Agent in
connection with such action or proceeding shall be binding on the Guarantor if
sent to the Guarantor in the manner set forth in Section 9.02 of the Credit
Agreement.  The Guarantor agrees that any Secured Parties may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Guaranteed Obligations
any and all information in such Secured Party’s possession concerning the
Guarantor, this Guaranty and any security for this Guaranty, subject to the
confidentiality provisions of Section 9.07 of the Credit Agreement.  All notices
and other communications to the Guarantor under this Guaranty shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier to the Guarantor at its
address as set forth in Section 9.02 of the Credit Agreement.
 
18.  WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
7

--------------------------------------------------------------------------------

 
19.  Counterparts; Integration; Effectiveness.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier (or electronic
mail (in .PDF)) shall be effective as delivery of a manually executed
counterpart of this Guaranty.
 
20.  Additional Guarantors. Subsidiaries of the Borrower (each, an “Additional
Guarantor”) may hereafter become parties to this Guaranty by executing and
delivering a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.  Upon such execution and delivery by
any Additional Guarantor, such Additional Guarantor shall be bound by all of the
terms, covenants and conditions hereof to the same extent as if such Additional
Guarantor had executed this Guaranty as of the Closing Date, and the
Administrative Agent, for itself and the benefit of the other Secured Parties,
shall be entitled to all of the benefits of such Additional Guarantor's
obligations hereunder.
 
[Remainder of Page Left Intentionally Blank]
 

 
 
8

--------------------------------------------------------------------------------

 

Executed this 4th day of January, 2011.
 


 

   RADIOSHACK CUSTOMER SERVICE LLC        By:           /s/ Mark
Barfield                                Name:     Mark Barfield  
 Title:        Vice President and Treasurer        RADIOSHACK GLOBAL SOURCING
CORPORATION        By:           /s/ Mark Barfield                              
 Name:     Mark Barfield    Title:        Vice President and Treasurer      
 RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP        By:     RadioShack
corporation, its general partner        By:           /s/ Mark
Barfield                                Name:     Mark Barfield  
 Title:        Vice President and Treasurer        RADIOSHACK GLOBAL SOURCING,
INC.        By:           /s/ Mark Barfield                              
 Name:     Mark Barfield    Title:        Vice President and Treasurer      
 SCK, INC.        By:           /s/ Mark Barfield                              
 Name:     Mark Barfield    Title:        Vice President and Treasurer    

 
 
 
 
 
Signature Page to Guaranty Agreement 
9

--------------------------------------------------------------------------------

 
 

   TRS QUALITY, INC.        By:           /s/ James F.
Gooch                           Name:     James F. Gooch  
 Title:        Executive Vice President and Chief Financial Officer        TANDY
FINANCE CORPORATION        By:           /s/ Mark
Barfield                                Name:     Mark Barfield  
 Title:        Vice President and Treasurer        TE ELECTRONICS LP        By:
RadioShack Corporation, its general partner        By:           /s/ Mark
Barfield                                Name:     Mark Barfield  
 Title:        Vice President and Treasurer        IGNITION L.P.        By:
RadioShack Corporation, its general partner        By:           /s/ Mark
Barfield                                Name:     Mark Barfield  
 Title:        Vice President and Treasurer

 
 


 
 
Signature Page to Guaranty Agreement 
10

--------------------------------------------------------------------------------
